 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANNETTE VILLANUEVA,                                 Case No. 1:17-cv-01194-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATION FOR
13           v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14   BROOKDALE SENIOR LIVING
     COMMUNITIES, INC.,
15                                                       (ECF No. 18)
                     Defendant.
16

17
          Plaintiff, Annette Villanueva, and Defendants, Brookdale Senior Living Communities,
18
     Inc., have filed a stipulation to dismiss the entire action with prejudice (ECF No. 18). In light
19
     of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P.
20
     41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the
21
     Clerk of the Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      November 29, 2018                            /s/
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
